ON PETITION FOR SECOND REHEARING.
Upon further consideration of the judgment entered in this case upon rehearing, and in consideration of the matters presented to the Court by the petition for rehearing filed by the plaintiff in error, briefs for and against which were permitted to be filed by express order of this court, it appears that the ends of justice will be subserved by amending the judgment upon rehearing so as to read as follows: "That the opinion filed in this cause July 4, 1931 be modified in accordance with the opinion filed July 6, 1932 on rehearing granted, and that the judgment entered by the Circuit Court be reversed and the cause be *Page 94 
remanded for such further proceedings as may be according to law and the opinion of the court last filed, without prejudice to any right the plaintiff in error may have to apply for a venire de novo with permission to replead, or take such other and further proceedings in the cause as may be according to law, to conform to right and justice."
Otherwise the opinion of the Court filed July 6, 1932 is adhered to and the plaintiff in error's petition for a second rehearing is denied.
Judgment of appellate court amended and petition for a second rehearing denied.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur.
ELLIS AND BROWN, J.J., dissent.